IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 CHRISTOPHER RODRIGUEZ,
                                                     No. 81417-6-I
                       Appellant,
                                                     DIVISION ONE
              v.
                                                     UNPUBLISHED OPINION
 HARLEY MARINE SERVICES, INC.,
 OLYMPIC TUG & BARGE, INC.,

                       Respondents,

              and

 COLUMBIA PACIFIC BIO-REFINERY,

                       Defendant.

       COBURN, J. — Christopher Rodriguez sued Harley Marine Services, Inc.,

and Olympic Tug & Barge, Inc. (collectively, Harley Marine) after he fell from a

gangway between a Harley Marine vessel and a dock. A jury found Harley

Marine negligent and awarded Rodriguez $266,000 in damages. On appeal,

Rodriguez contends a new trial on damages is required due to defense counsel’s

misconduct and because the trial court erred by not allowing Rodriguez’s

surgeon to testify about Rodriguez’s future work restrictions.

       We hold that Rodriguez failed to preserve error with regard to defense

counsel’s alleged misconduct and fails to establish that he was prejudiced by the

exclusion of his surgeon’s testimony. Accordingly, we affirm.


Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81417-6-I/2


                                   BACKGROUND

       In February 2018, Rodriguez began working as a petroleum gauger for

Inspectorate America Corporation. A petroleum gauger inspects petroleum by

taking samples to test the quality of petroleum offloaded at a terminal.

       On August 15, 2018, Rodriguez was called to gauge Harley Marine’s

barge, the “Dr. Robert Beall,” while it was tied alongside a dock on the Columbia

River. Rodriguez boarded the barge by walking across a gangway between the

barge and the dock. As Rodriguez walked back across the gangway after he

finished gauging, the gangway fell and Rodriguez fell with it landing on a “camel

log” 1 between the barge and the dock. A witness who was in the barge office at

the time later testified that he heard “kind of a bang sound” and knew

“[s]omething was wrong.” He walked toward where the gangway had been and

saw that it was no longer there. When he got to the edge of the barge, he could

see Rodriguez on the camel log, and he climbed a ladder down to assist

Rodriguez. He later testified that Rodriguez commented he was “more

embarrassed than anything” before climbing a ladder back up to the barge.

       Rodriguez later testified that after his fall, he went to the barge office to fill

out his report. At the request of barge personnel, Rodriguez also wrote a

summary of his fall in which he indicated he “got scraped on [his] shin and will be

seeking medical attention for [his] ankle that [he] fell on.” After completing his

paperwork, Rodriguez drove to an urgent care facility near his home in




       1 A camel log is a log that floats alongside a dock and prevents vessels
from hitting the dock and damaging it.


                                            2
No. 81417-6-I/3


Vancouver, Washington. There, he was fitted with a walking boot and crutches.

       After his initial visit with urgent care, Rodriguez saw David Allen, a

physician assistant in Vancouver, on August 29, 2018. According to Allen’s later

testimony, Rodriguez’s ankle was swollen and bruised. Allen testified that his

chart notes from that examination contained no mention of a headache or

concussion-like symptoms, and he noted that there was no injury to Rodriguez’s

head or neurological symptoms. Allen diagnosed Rodriguez with an ankle sprain

and lumbar strain, and referred him to physical therapy.

       Allen continued to treat Rodriguez for a number of months. Meanwhile, in

October 2018, Rodriguez sued Harley Marine for negligence. Rodriguez claimed

that Harley Marine’s negligence caused damages including, among other things,

loss of future earning capacity.

       By October 10, 2018, according to Allen’s chart notes, Rodriguez was

showing “ ‘80 percent improvement of the back and 65 percent improvement of

the left ankle.’ ” According to an October 31, 2018 chart note, Rodriguez was

continuing to improve, though his low back had only minimally improved since his

last visit with Allen.

       Allen saw Rodriguez again on November 20, 2018. Allen’s chart note

from that visit indicated a “ ‘curious presentation overall.’ ” Allen later testified the

reason for this characterization was that “during [Rodriguez’s] initial injury, the

ankle was very severe in nature and the back was minimal. Then the back pain

symptoms gradually increased over time.” Allen referred Rodriguez to a

physiatrist and recommended magnetic resonance imaging (MRI) in the future.




                                           3
No. 81417-6-I/4


       Allen examined Rodriguez again on December 18, 2018. In the interim,

Allen had received a physical therapy report indicating that Rodriguez was able

to walk for over one hour pain-free, squat and lift 50 pounds without pain, and lift

and carry 50 pounds. Allen later testified that at the December 2018 visit, he and

Rodriguez, who had been working in light duty jobs since August, talked about

Rodriguez going back to work as a gauger. Allen also testified that Rodriguez

told him he felt ready to return to work without restrictions. According to Allen’s

chart note, Rodriguez was still exhibiting some lumbar back pain, but Allen’s

objective exam revealed a normal range of motion, no tenderness, no swelling,

no edema, no deformity, and no spasms. Allen noted Rodriguez was improving

well with continued physical therapy. Allen later testified that with Rodriguez’s

recent improvements, Allen believed an MRI was no longer necessary. Allen

released Rodriguez back to work, without restrictions, on a two-week trial basis,

advising Rodriguez to be careful and to stop immediately if there was any return

or flare-up of his low back pain.

       Allen saw Rodriguez another time on January 3, 2019. Allen later testified

that Rodriguez had no complaints at that time. Allen’s chart note indicated that

Rodriguez had soreness on his first day back at work but that he improved

significantly as he continued work. Allen’s note also indicated that during the

two-week trial work period, Rodriguez had worked an average of 82 hours per

week, and Rodriguez denied low back pain, redness, swelling, bruising, numbing,

tingling, or loss of function. At that point, Allen discharged Rodriguez from his

care and cleared Rodriguez for work without restrictions. According to Allen’s




                                          4
No. 81417-6-I/5


later testimony, Rodriguez did not complain to Allen about any neck or thoracic

pain, knee injury, headaches, or head injury.

       On January 28, 2019, Rodriguez saw Dr. Victoria Do, a general

practitioner in Houston, Texas. Rodriguez was referred to Do by his attorney.

According to Do’s chart note from the visit, Rodriguez indicated he lost

consciousness at the time of his August 2018 fall, and he complained of

persistent headaches that had been present since the fall, pain along his whole

spine, and bilateral knee pain. Do ordered a brain MRI and MRIs of Rodriguez’s

cervical spine, thoracic spine, lumbar spine, and knees. According to a

February 6, 2019 chart note, the MRIs revealed injuries in Rodriguez’s knees and

left ankle, and herniated thoracic and lumbar discs. Do referred Rodriguez to

Dr. Ruben Bashir, a spine surgeon also based in Houston. Do also

recommended a neuropsychological evaluation.

       On March 22, 2019, Rodriguez served his responses to Harley Marine’s

first discovery requests. One of those discovery requests asked Rodriguez to

identify “each expert witness who may be used by you at trial to present evidence

under ER 702, 703, or 705.” It also directed Rodriguez to “for each expert

disclose the following information as required by CR 26(b)(5)(A)(i): . . . the

subject matter on which the expert is expected to testify, . . . the substance of the

facts and opinions to which the expert is expected to testify, and a summary of

the grounds for each opinion.” Rodriguez responded, “Plaintiff will produce

responsive information in accordance with the Court’s scheduling order and the

Washington Rules of Civil Procedure.” Although the parties disagree as to




                                          5
No. 81417-6-I/6


whether supplementation was required, it is undisputed that Rodriguez did not, at

any time before trial, supplement his discovery responses with the substance of

any opinion to which Bashir was expected to testify.

       On May 1, 2019, Rodriguez was evaluated by Dr. Larry Pollock, a

Houston-based neuropsychologist.

       On May 23, 2019, Rodriguez served a preliminary witness disclosure in

which he identified a number of “non-retained medical witnesses” that “have

provided care and treatment to Plaintiff.” According to Rodriguez’s witness

disclosure, these witnesses “may provide testimony regarding Plaintiff’s injuries,

course of treatment, care, diagnosis, prognosis, causation, surgeries, medical

costs, reasonableness and necessity of his past and future medical care,

physical limitations, work/physical restrictions, causation, future prognosis, and

the need for future medical care.” Allen and Do were listed among these

witnesses; Bashir and Pollock were not. The only medical “expert witness” listed

in Rodriguez’s preliminary witness disclosure was Todd Cowen, M.D., who was

expected to testify about Rodriguez’s “care, treatment, diagnosis, prognosis,

causation, physical restrictions, reasonable costs for medical care in the past and

future, and the need, if any, for future treatment.”

       On July 15, 2019, Rodriguez served a supplemental witness disclosure in

which he added Pollock to the list of “non-retained medical witnesses.”

       On September 3, 2019, which was the trial court’s deadline for disclosure

of possible primary witnesses, Rodriguez served another “preliminary” witness

disclosure. The September witness disclosure was similar to the earlier




                                          6
No. 81417-6-I/7


disclosures except that instead of listing Rodriguez’s treatment providers as

“non-retained medical witnesses” who would testify about, among other things,

causation, future medical care, physical limitations, and work/physical

restrictions, it listed them under a section titled “Treatment Providers” and did not

specify the nature of their expected testimony. Bashir and Pollock were both

listed among Rodriguez’s treatment providers as witnesses who had “personal

knowledge of Christopher Rodriguez’s physical state after the time of the

accident.” Cowen remained the only medical “expert witness” listed in the

disclosure.

       The deadline for disclosure of possible additional witnesses was

October 14, 2019. On November 6, 2019, Bashir performed back surgery on

Rodriguez.

       On December 16, 2019, which was the trial court’s discovery cutoff date,

Rodriguez served a second supplemental witness disclosure. Unlike the

September disclosure, but like the earlier May and July disclosures, the second

supplemental witness disclosure listed Rodriguez’s treatment providers as “non-

retained medical witnesses” who would testify “regarding Plaintiff’s injuries,

course of treatment, care, diagnosis, prognosis, causation, surgeries, medical

costs, reasonableness and necessity of his past and future medical care,

physical limitations, work/physical restrictions, causation, future prognosis, and

the need for future medical care.” Do, Bashir, and Pollock were listed among

Rodriguez’s non-retained medical witnesses; Cowen remained the only person

listed as a medical “expert witness.”




                                          7
No. 81417-6-I/8


       Shortly before trial began, Rodriguez moved in limine “to prohibit the

defendants from offering any evidence, making any references to, or presenting

any arguments before the jury, that relate to Mr. Rodriguez’s lawyers referring

him to his treating physicians.” He argued that the evidence was inadmissible as

irrelevant and/or unduly prejudicial under ER 402 and ER 403. Harley Marine

countered that the evidence was relevant to challenge the physicians’ credibility

by showing bias and financial interest in the outcome of Rodriguez’s lawsuit.

       When the issue arose during argument on the parties’ motions in limine,

the trial court indicated that the evidence could be relevant to the physicians’

bias, but requested more specifics:

       I’ll want to hear what exactly the evidence is. And I’ll just – just so
       everyone knows, ultimately the issue for this court is, is it relevant
       to cross-examination on bias . . . . So that’s my focus so you
       understand that. . . . So my question for everyone is, what is –
       who’s the witness? Like, what’s the name of the witness? You
       know, we’re dealing with the abstract here. But who’s the witness,
       and what is the evidence regard[ing] bias regarding that particular
       witness? Because I think if we stay focused on individual
       witnesses and what the particular evidence is, that’s ultimately what
       I have to rule on, okay.

       Later, Harley Marine’s counsel acknowledged that the only evidence of an

attorney-doctor referral was an entry in Pollock’s notes indicating that Rodriguez

had been referred to Do by his attorney. Counsel argued, however, that with

regard to Pollock, there was “a fair amount of information that Dr. Pollock . . .

happens to work with [Rodriguez’s attorneys] a fair amount.” The trial court

ultimately ruled, “You can ask the question if you have some evidence that – and

all I’ve heard so far is Dr. Do really. The fact that some other doctors have

worked with [Rodriguez’s attorneys] – but if there’s no direct evidence in this



                                          8
No. 81417-6-I/9


case, I’m going to cut it off there.”

       The jury was sworn on February 4, 2020. It is undisputed that at the time

of trial, Rodriguez was still recovering from his November 2019 back surgery with

Bashir. It also is undisputed that Bashir planned to reevaluate Rodriguez in

March, i.e., after trial.

       During Rodriguez’s opening statement, counsel stated, “Now, after

[Rodriguez’s] back surgery, he’s unable to return to work and you’ll hear from his

doctors who will tell you that he can’t return to his work as a petroleum inspector

due to the nature of the job.” (Emphasis added.) Defense counsel requested a

sidebar, which the court later memorialized as follows: “Defense . . . indicated an

objection to . . . the opening statement that refer[red] to an anticipated doc[tor]’s

testimony that the Plaintiff could not go back to work or work in the future. The

Defense indicated that was new information.” The trial court stated, “It sounds

like it might be a discovery issue,” and it would entertain a motion about the

testimony.

       Two days later, Harley Marine filed a motion to “exclude undisclosed

expert opinion testimony from plaintiff’s treating Texas healthcare providers,

including Dr. Bashir, Dr. Do, and Dr. Pollock.” Harley Marine argued that during

his opening statement, Rodriguez’s counsel “made it clear [Rodriguez] intends to

offer expert opinions from his Texas treating providers concerning causation and

work/physical restrictions.” Harley Marine contended that such testimony should

be excluded because Rodriguez did not identify any of his treating providers as

experts with regard to those issues.




                                          9
No. 81417-6-I/10


       The court heard the motion on February 10, 2020. By then, Harley Marine

had narrowed the scope of its motion to testimony only from Bashir as it related

to Rodriguez’s ability to return to work. When the trial court asked Rodriguez’s

counsel “what the actual testimony is,” counsel responded,

       So as far as Dr. Bashir is concerned, I believe the testimony would
       be, according to the records, he was restricted from work following
       his surgery. They had a December date where they were going to
       look at him again. They’ve got records to that effect. Defendants
       do. On that date they said they would – he can’t return to work.
       They’re going to reevaluate him in March, well beyond the date of
       this trial. So at no point has anyone said he can return to work.
                I think what the doctor is going to talk about is this type of
       surgery, the limitations associated with this surgery, and how it may
       impact different types of professions that he’s involved in. But, I
       mean, it’s a limitation aspect of having a back surgery.
                I do not anticipate that he’s going to give testimony that he
       can never do any type of, you know, any type of work forever for
       the rest of his life. But there are limitations regarding what type of
       work you can and can’t do with a surgery of this type.
                And that’s what I anticipate, Your Honor, based on his
       education, knowledge, and experience related to these types of
       surgeries, the invasive procedure on his back, and what impact that
       could have regarding his specific job that he was employed in prior
       to this incident.

The trial court followed up, asking “Well, so . . . what does it mean, limitations as

to what kind of work? I mean, what’s the concrete testimony? Like he can’t lift

things? I mean, what’s – it’s going to be more concrete than that, I would

assume.” Rodriguez’s counsel then responded, “Sure. And I mean, I honestly

haven’t asked him the question to know exactly, but he’s here. . . . I can ask him

now, if the Court would like.”

       The trial court called a brief recess to allow Rodriguez’s counsel to confer

with Bashir, remarking that “when one asks to exclude testimony . . . I like to

know what I’m excluding.” When Rodriguez’s counsel returned, he made the



                                         10
No. 81417-6-I/11


following offer of proof:

              So, Your Honor, I spoke to him and he said for this type of
       surgery generally the recovery period would be, you know,
       depending on the person, five to six months, which is why he’s
       coming back in March.
              He said – I said what about as far as restrictions are
       concerned? He said he would advise him to not return to this type
       of work, which requires repetitive lifting, climbing stairs, ladders,
       things of that sort in the future.

       After additional argument from the parties, the trial court conducted an on-

the-record Burnet 2 analysis and granted Harley Marine’s motion to exclude any

testimony from Bashir about Rodriguez’s future work restrictions.

       Later, Rodriguez’s counsel conducted a voir dire examination of Bashir as

an additional offer of proof:

       Q       So, Dr. Bashir, real quick, as we sit here today, is
       Christopher – just today, is Christopher Rodriguez released to
       work?
       A       No.
       Q       Okay. So as we sit here today in this courtroom, he’s not
       allowed to return to any type of employment true?
       A       Yes.
       Q       Okay. And I want to ask you some questions related to that.
       I understand – when is your next appointment to see him?
       A       I believe it’s – I don’t want to get the date wrong. It’s March.
       I think it’s probably March.
       Q       Okay. In March, what is the purpose of that appointment?
       A       A follow-up visit, his post-operative follow-up visit and to see
       how well his physical therapy has been going.
       Q       Okay. So in March you don’t know if you’ll be able to
       release him to work either?
       A       That is correct.
       Q       Okay. Just generally with this type of surgery, what you’ve
       seen in the medical records and what you follow as the treating
       surgeon for Christopher Rodriguez, are there any limitations you
       anticipate he will have in the future for his life with regards to
       working?
       A       So based on the work, the type of work that he usually does,


       2   Burnet v. Spokane Ambulance, 131 Wn.2d 484, 933 P.2d 1036 (1997).


                                         11
No. 81417-6-I/12


       I understand it’s heavy activity. We usually advise patients like that
       not to return to any heavy work activity.
       Q       Okay. So you would be talking about specifics in regards to
       his job of climbing ladders, climbing stairs, carrying equipment, the
       job he did before, correct?
       A       Yes.

       Testimony continued through February 18, 2020, and the jury heard from

several witnesses, including Rodriguez, Allen, Bashir, Pollock, and defense

medical experts. The jury also heard from Kenneth McCoin, an economist who

testified on behalf of Rodriguez with regard to his anticipated earning capacity.

Do did not testify.

       The jury ultimately found Harley Marine negligent and awarded Rodriguez

$200,000 in past medical expenses, $20,000 in future medical expenses, $6,500

in past lost wages, and $40,000 in non-economic damages. It found the amount

of Rodriguez’s future lost wages to be zero. Rodriguez appeals.

                                   DISCUSSION

                           Defense Counsel Misconduct

       Rodriguez contends that reversal for a new damages trial is required

because Harley Marine’s counsel committed prejudicial misconduct at trial. We

disagree.

       A new trial is warranted based on counsel misconduct “where (1) the

conduct complained of is misconduct, (2) the misconduct is prejudicial, (3) the

moving party objected to the misconduct at trial, and (4) the misconduct was not

cured by the court’s instructions.” Teter v. Deck, 174 Wn.2d 207, 226, 274 P.3d

336 (2012). Mere aggressive advocacy does not constitute misconduct, and

reversal is warranted only if the misconduct is prejudicial in the context of the



                                         12
No. 81417-6-I/13


entire record. Aluminum Co. of Am. v. Aetna Cas. & Sur. Co., 140 Wn.2d 517,

539, 998 P.2d 856 (2000). The failure to object and request a corrective

instruction constitutes waiver “unless it can be said that the misconduct was so

flagrant, persistent and ill-intentioned, or its wrong so obvious and evil results so

certain that the trial court’s instruction to disregard it could not neutralize its

effect.” Nelson v. Martinson, 52 Wn.2d 684, 689, 328 P.2d 703 (1958).

       Here, Rodriguez contends that defense counsel committed misconduct in

three ways: (1) by questioning witnesses about their ties to Texas, their ties to

Rodriguez’s lawyers, or Rodriguez’s Texas treatment; (2) by asking the jury to

speculate during opening statement about the source of payments for

Rodriguez’s Texas treatment; and (3) by making accusations during closing

about Rodriguez’s attorney’s involvement in procuring medical providers. Each

is discussed below.

A. Questioning Witnesses about Texas

       Rodriguez first argues that defense counsel committed misconduct by

asking Rodriguez’s witnesses about their ties to Texas and to Rodriguez’s

lawyers, and asking other witnesses to speculate about why Rodriguez would

seek treatment in Texas. Rodriguez does not support this argument with

references to the relevant parts of the record as required by RAP 10.3(a)(6). But

we presume Rodriguez refers to the following instances, referred to in his

recitation of facts, in which defense counsel either asked a witness about the

witness’s ties to Texas or to Rodriguez’s lawyers, or asked the witness about




                                           13
No. 81417-6-I/14


Rodriguez’s Texas treatment: 3

       First, while cross examining Bashir, defense counsel asked, “Did you have

any idea why a man from Vancouver, Washington would be in Houston, Texas

seeking medical care?” Rodriguez’s counsel objected on asked and answered

grounds, and the court overruled that objection. Bashir then responded that he

did not “know where the transition between Vancouver and Houston came from.”

On further questioning, Bashir confirmed he was familiar with Oregon Health

Sciences University and the University of Washington Medical Center, and that

he understood there are good spinal surgeons at both facilities.

       Second, during cross-examination by defense counsel, Pollock confirmed

that Rodriguez told Pollock that Rodriguez’s attorney had referred Rodriguez to

Do. Defense counsel also asked Pollock whether he asked Rodriguez “why this

person from Vancouver, Washington was getting medical care in Houston,

Texas.” Pollock indicated he did and went on to explain that Rodriguez felt that

the services he was receiving in Washington were not responsive, and Pollock

“gathered from [his] conversation with [Rodriguez] that he had started searching

for a law firm because he felt like the only way that he was going to be able to get

any kind of help with getting the treatments that he needed was to find a good



       3Rodriguez refers generally to instances “listed above,” but this vague
reference to earlier sections of his brief is insufficient to comply with RAP
10.3(a)(6) because it places the burden on the opposing party and the court to
determine which specific instances he believes support his argument. Thus, to
the extent Rodriguez claims that additional instances of witness questioning
support his argument that defense counsel committed misconduct, we deem
them waived. Cf. In re Estate of Lint, 135 Wn.2d 518, 532, 957 P.2d 755 (1998)
(court will not assume obligation to comb the record for evidence to support
counsel’s arguments).


                                        14
No. 81417-6-I/15


attorney.”

       Third, during the direct examination of Dr. John Burns, a defense medical

expert, defense counsel questioned Burns as follows regarding the MRIs that Do

ordered:

       Q      Did you see any reason to have the MRI of the lumbar and
       thoracic spine given the presentation?
       A      Well, I can understand that this patient was up in arms over
       the fact that he never had an MRI back in Washington. I can
       understand the position they were in that if they – if he was being
       sent for this evaluation, and he had already been scheduled to
       have an MRI in Washington, yes, they were going to go ahead and
       get a lumbar MRI.
       Q      Did it have any impact on his treatment?
       A      Well, in this case it did.
       Q      For his Texas doctors?
       A      They decided to operate on this. This was considered to be
       a good candidate for surgery.
       Q      Did you think that was appropriate in the absence of
       radicular symptoms in his back?
       A      No.

       Fourth, during the examination of Robert Reed, Rodriguez’s supervisor at

Inspectorate, defense counsel asked Reed if he was aware that Rodriguez had

doctors in Texas. Reed answered yes, and defense counsel then asked, “Did

you ever have a conversation with him on how come he was – how come he had

doctors in Texas . . . [o]r did he ever explain . . . why he had doctors in Texas?”

Reed responded, “He did not and I did not ask.”

       Fifth, while questioning Allen, defense counsel inquired as follows about

Allen’s suggestion that Rodriguez have an MRI:

       Q      . . . [T]he MRI that you had earlier suggested, and that was
       a few weeks earlier. Is that correct?
       A      At the 11/20 visit.
       Q      At the 11/20 visit, it was neither approved nor denied yet,
       correct?



                                         15
No. 81417-6-I/16


      A      Correct. It was still in the review process.
      Q      So I wanted to back up and just be clear about a couple of
      things. It looks like it had been about a month and he was coming
      back to see you and he hadn’t had the MRI. Are you with me so
      far?
      A      Correct.
      Q      At that exam, did he ask you if you had the names for
      anybody he could go see independently to get an MRI?
      A      Not to my recollection.
      Q      Did he ask you if you knew of any doctors in Texas that you
      could refer him to?
      A      No.
      Q      Did he ask you if there was any radiologists in Texas that he
      can see and your recommendation?
      A      No.
      Q      He didn’t ask you for any recommended doctors or
      radiologists anywhere, did he?
      A      No.

      Finally, while questioning Allen about the December 2018 visit at which

Allen released Rodriguez back to work on a trial basis, defense counsel asked,

      Q      Okay. And at that point did Mr. Rodriguez ask you for a
      referral to any doctors or specialists or radiologists in Texas?
      A      No.
      Q      Did he ask you for any referral to any doctors, radiologists,
      or other specialists in Oregon or Washington?
      A      No.
      Q      As far as you know, he was going back to work on a trial
      basis, correct?
      A      Correct.

      Rodriguez contends that the foregoing questioning about Texas and

Rodriguez’s attorneys “was irrelevant and only pursued to prejudice Rodriguez.”

But the trial court ruled that because there was evidence that Rodriguez’s

attorneys had referred Rodriguez to Do, defense counsel could elicit testimony

as to that fact. 4 Accordingly, defense counsel did not commit misconduct by



      4  Rodriguez does not assign error to this ruling, nor does he argue that the
trial court abused its discretion in so ruling.


                                        16
No. 81417-6-I/17


eliciting Pollock’s testimony that Rodriguez told him his attorneys had referred

him to Do. Cf. State v. Mireles, 16 Wn. App. 2d 641, 657, 482 P.3d 942 (2021)

(not misconduct for prosecutor to elicit testimony that did not violate ruling in

limine). With regard to the rest of the questioning, Rodriguez did not object on

relevance or ER 403 grounds, much less on the basis of misconduct. Thus,

Rodriguez failed to preserve any error premised on that questioning.

       Rodriguez disagrees and contends that he “made his objections known

before and during, to prevent the ‘circus within the trial’ over the location of and

referrals between his lawyers and doctors.” In support of this contention, he

points to arguments he made in connection with a motion in limine to exclude

evidence that his doctors would get paid out of any settlement. He also points to

arguments he made in connection with his motion in limine to exclude evidence

that Rodriguez’s attorneys referred him to his doctors. But neither of these

motions asked the court to prohibit all questioning about Texas. Furthermore,

Rodriguez points to no authority for the proposition that merely moving in limine

to exclude certain evidence is sufficient to preserve error premised on counsel

misconduct (as distinct from evidentiary error). Rodriguez’s contention fails.

       Rodriguez next contends he preserved error by “repeatedly ask[ing] to

resolve evidentiary issues outside the jury’s presence.” In support of this

assertion, Rodriguez points only to an argument he made in opposition to

defense counsel’s request to examine Rodriguez as to who was paying his

doctors. But none of the questioning he now argues constituted misconduct was

directed at Rodriguez. Rodriguez’s contention is unpersuasive.




                                          17
No. 81417-6-I/18


       Finally, Rodriguez suggests that his failure to object should be excused

because the trial court’s ruling on his motion to exclude evidence of attorney-

doctor referrals was “vague.” But the trial court’s ruling was not vague: The court

ruled that because there was evidence in the record that Rodriguez’s law firm

referred him to Do, defense counsel could elicit testimony as to that fact. The

trial court reserved ruling with regard to doctors other than Do pending the

presentation of evidence that Rodriguez’s attorneys actually referred him to those

doctors. Accordingly, to the extent Rodriguez believed that questioning about

referrals other than to Do was objectionable, it was incumbent on him to object.

See State v. Koloske, 100 Wn.2d 889, 896, 676 P.2d 456 (1984) (“When the trial

court refuses to rule, or makes only a tentative ruling subject to evidence

developed at trial, the parties are under a duty to raise the issue at the

appropriate time with proper objections at trial.”), overruled on other grounds,

State v. Brown, 111 Wn.2d 124, 761 P.2d 588 (1988).

B. Opening Statement

       Rodriguez next contends that defense counsel committed misconduct

during his opening statement when he said, “And you may be wondering, who’s

paying for all this treatment in Texas?” He contends this was misconduct in that

“[c]ounsel directed the jury to speculate that Rodriguez received money to pay for

those treatments, . . . in violation of the court’s ruling in limine and the general

rule that collateral source evidence is improper at trial.” 5




       5Rodriguez did not make a contemporaneous objection to this opening
remark, but in a later colloquy, his counsel argued that the remark violated the


                                           18
No. 81417-6-I/19

       But contrary to Rodriguez’s assertion, the trial court did not exclude all

evidence regarding payments for Rodriguez’s treatments. Rather, as the court

later reminded Rodriguez’s counsel, it ruled that to the extent it existed, evidence

that Rodriguez’s doctors would get paid out of any settlement or verdict would be

admissible to show their bias. 6 Defense counsel did not violate the trial court’s

ruling during opening statement, and thus, Rodriguez fails to persuade us that

defense counsel committed misconduct in his opening remarks. Cf. Andren v.

Dake, 14 Wn. App. 2d 296, 300, 305, 472 P.3d 1013 (2020) (affirming trial court’s

order granting new trial based on attorney misconduct where attorney repeatedly

violated trial court’s rulings in limine).

C. Closing Argument

       Rodriguez next takes issue with a number of Harley Marine’s arguments

during closing. Rodriguez quotes each statement without the surrounding

context. The relevant part of the argument is reproduced below, with emphasis

added to the remarks Rodriguez claims constituted misconduct.

              Mr. Rodriguez said Dr. Do was the first person who listened
       to him, and I said that a minute ago. You saw Mr. Allen. He’s an
       advocate for his patients. He was so careful with Mr. Rodriguez.
       They were listening.
              You were told during somebody’s testimony . . . that Mr.
       Rodriguez didn’t get to actually see an MD until he got to Houston.


trial court’s ruling in limine about collateral source evidence. Accordingly, we
consider this issue preserved for appeal.
        6 Rodriguez does not assign error to this ruling, and although he argues in

footnotes that the ruling was erroneous inasmuch as it allowed for the admission
of collateral sources to show bias, we decline to consider those arguments. Cf.
State v. Johnson, 69 Wn. App. 189, 194 n.4, 847 P.2d 960 (1993) (declining to
address issue raised in footnote and observing, “placing an argument . . . in a
footnote is, at best, ambiguous or equivocal as to whether the issue is truly
intended to be part of the appeal”).


                                             19
No. 81417-6-I/20


      Remember that? Well, take a really close look at Exhibit 52. It is a
      medical report for the 20th of August, the second visit after the
      incident. And the person who provided services was Dr. Mark
      Damon, M.D. . . . And at that point, Mr. Rodriguez had mild back
      discomfort. There were no red flags in his exam.
              And Mr. Rodriguez requested an MRI of his ankle. Dr.
      Damon makes that very clear, and Dr. Damon said this is a soft
      tissue injury; you don’t need an MRI and that was precisely the
      correct decision. The ankle, as I said in my opening, plays almost
      no part in this case anymore.
              But Mr. Rodriguez goes to Texas and he sees Dr. Do. She
      is a general practitioner. Not a specialist. All this I got to see a
      specialist, I got to see a specialist. He goes to a GP. His lawyer
      sent him there.
              And she orders on the first day six MRIs: the head, the knee,
      the neck, the thoracic spine. . . . It’s $35,000 day one on MRIs that
      he didn’t need. And then her bill, you’ll see in the exhibits, is about
      another $5,000. I told you in opening, they ran up $40,000 in
      medical bills the first day. It’s in these exhibits.
              How critical could this surgery have been, this back surgery?
      It wasn’t scheduled until September, and he didn’t have it until
      November. Dr. Do brings in Drs. Bashir and Pollock, and with Dr.
      Cowen, this little cabal of doctors, it’s like a little cottage industry
      down there in Texas. They do this time and time again.
              And speaking of Dr. Do, where was Dr. Do in this trial? You
      didn’t hear from her.
              Dr. Bashir, let me talk about him for a minute. It’s really
      interesting to hear how people describe themselves. People who
      over-exaggerate themselves, I, at least, question what’s going on
      here. So on direct, Dr. Bashir told you patients come from all over
      the country to see me. He would have you believe that he was the
      orthopedic version of the Mayo Clinic in Houston, Texas.
              And on cross, we learned that 90 percent of his patients are
      either in litigation or with the worker’s compensation system. I’ll
      bet. I’ll bet there are lawyers from all over the United States who’d
      like their clients to see Dr. Bashir and get Dr. Bashir on the team.
              And he told you that the practice of medicine in Houston is,
      the – I think he said it’s the largest medical center in the United
      States. If that’s true, I didn’t know it. He tried to make you think he
      is part of some big, grand medical practice in Houston, Texas. And
      then you learned on cross that he did this operation out of an eight-
      bed hospital.
              He’s in the same group as Dr. Do. Fairly convenient. And he
      didn’t even think to ask Mr. Rodriguez why are you here; what are
      you doing in Houston, Texas. He knew why. Of course he know
      why. The lawyers had sent him. Chris Rodriguez told Dr. Bashir



                                        20
No. 81417-6-I/21


      previous physical therapy didn’t help. We know that’s wrong.
      ....
               And [Bashir] did admit that even a small incident can cause
      a herniated disc. You can get one of these bending over in the
      shower to pick up a bar of soap or sneeze, which I thought was a
      small incident, and he thinks it’s a large incident.
               So we get to Dr. Pollock. He is a regular with this law firm.
      Dr. Pollock was told by Mr. Rodriguez that Mr. Rodriguez had a
      loss of consciousness. There’s that credibility bell again. It’s not
      critical that he had a loss of consciousness, but that he’s telling
      people he did is very important.
       ....
               He didn’t think to ask Mr. Rodriguez, what are you doing in
      Houston, because he knew too. He told you that his bill had been
      paid by this law firm, Arnold & Itkin. I asked Mr. Rodriguez who
      was paying his medical bills, and I asked him about three providers:
      Bashir, Do, and Pollock. And he didn’t directly answer that
      question once. The answer he gave pretty close to I am ultimately
      responsible for my medical bills. Same answer for all three doctors.
               Dr. Bashir didn’t seem to know much about who paid him,
      but Dr. Pollock did. Dr. Pollock said he was paid by this law firm.
      Bless him for being honest about that. So I guess the answer I am
      not ultimately responsible for my bills, you can reasonably infer –
      because with Dr. Pollock it was the law firm who paid the bills, you
      can reasonably infer who’s paying the bills.
               And there’s a reason for each one of those doctors to testify
      favorably for Mr. Rodriguez.

       Rodriguez contends that this argument constituted misconduct in that

counsel “outright accused Rodriguez’s lawyer of directing a ‘cabal’ of Texas

professionals who ran a ‘cottage industry’ to embellish or fabricate personal

injury cases.” But Rodriguez did not object to any of these arguments, and for

reasons already discussed, we are unpersuaded by Rodriguez’s contentions that

he preserved error via his motions in limine or his arguments thereon.

      Furthermore, defense counsel’s closing argument, even when considered

together with the earlier witness questioning that Rodriguez claims was

objectionable, was not flagrant misconduct such that Rodriguez did not have to




                                        21
No. 81417-6-I/22


object to preserve error. Even a prosecutor in a criminal case has latitude to

argue that a witness is not credible so long as the argument does not constitute a

personal opinion and is based on the evidence. State v. Smith, 104 Wn.2d 497,

510-11, 707 P.2d 1306 (1985). Here, there was evidence—which the trial court

ruled admissible—that Rodriguez’s attorney referred him to Do. Additionally,

Bashir testified that Do referred Rodriguez to him and that she refers a lot of

patients to him. Bashir also testified that 65 percent of his patients are involved

in litigation, 20 to 35 percent are involved in worker compensation claims, and

that he had done more than 80 or 90 depositions in the last four years. He

testified that he did not know how many of his patients had attorneys from the

same law firm as Rodriguez, but that it was “[p]robably” more than five,

“[p]otentially” fewer than 100, and he would not be surprised if it was more than

50.

       Cowen testified that he had “probably done hundreds of depositions” and

had worked on “over a hundred” cases for Rodriguez’s attorney’s firm “in over

eight years.” Pollock testified he worked with Rodriguez’s attorney’s firm

“probably more than ten” times over the last 20 years. He also testified that Do

“is one of the primary care providers who I’ve known for a good while and who

sometimes refers patients to me.” And, Pollock testified that Rodriguez’s

attorney’s firm had paid his $4,000 fee to evaluate Rodriguez.

       Given this evidence, defense counsel did not commit flagrant misconduct

by arguing in the manner he did that Bashir, Pollock, and Cowen had an

incentive to testify favorably for Rodriguez and may have been less than




                                         22
No. 81417-6-I/23


thorough in their examinations, as demonstrated by the fact that they did not

even ask Rodriguez why he was seeking treatment in Texas when he lived in

Vancouver. Cf. State v. Russell, 125 Wn.2d 24, 92, 882 P.2d 747 (1994) (“The

law allows cross examination of a witness into matters that will affect credibility

by showing bias, ill will, interest, or corruption.”). We do find disingenuous

defense counsel’s claim that he used the word “cabal” only to refer innocuously

to a “group.” Additionally, defense counsel argued facts not in evidence when he

asked the jury to infer that doctors other than Pollock were being paid by

Rodriguez’s attorney’s firm. Nevertheless, these remarks were not so prejudicial

that a curative instruction would have been ineffective. For these reasons,

Rodriguez waived any argument that defense counsel’s closing argument

constituted misconduct, whether considered alone or together with the earlier-

discussed witness questioning to which Rodriguez also failed to object. 7



       7  Because Rodriguez either did not establish that the witness questioning
and counsel remarks he complains of constituted misconduct or failed to
preserve error by objecting, we need not address Rodriguez’s arguments that
any alleged misconduct prejudiced him. We note, however, that the two
Washington cases on which Rodriguez relies in support of his prejudice
argument are not persuasive. In State v. Reed, the prosecutor “called the
[defendant] a liar no less than four times,” “stated that the defense counsel did
not have a case, and that the [defendant] was clearly a ‘murder two,’ ” and
“implied that the defense witnesses should not be believed because they were
from out of town and drove fancy cars.” 102 Wn.2d 140, 145-56, 684 P.2d 699
(1984). And, “[d]efense counsel repeatedly objected, moved to strike and for a
mistrial.” Id. at 144. Here, by contrast, Rodriguez’s counsel did not object, and
defense counsel did not imply that Rodriguez’s doctors were not credible merely
because they were from Texas, but because there was evidence of their bias.
And while our Supreme Court did order a new trial in Pederson v. Dumouchel, it
did so based on its holding abandoning the “locality rule” with regard to the
standard of care in medical negligence cases. 72 Wn.2d 73, 79, 431 P.2d 973
(1967). The court also disapproved of “the many occasions when defense
counsel attempted to turn the jury into a hometown rooting section,” but the full


                                         23
No. 81417-6-I/24


Cf. Gilmore v. Jefferson County Pub. Transp. Benefit Area, 190 Wn.2d 483, 502-

03 & n.4, 415 P.3d 212 (2018) (counsel’s closing arguments painting defendant

in a negative light, asking the jury to hold defendant responsible, and accusing

defendant of fraud not so flagrant and ill-intentioned that no instruction could

have cured the prejudice); Russell, 125 Wn.2d at 89 (although egregious,

prosecutor’s argument painting defendant as a serial killer who would go “hunting

for a job” if jury acquitted him not sufficiently flagrant to warrant new trial).

        Rodriguez disagrees and relies on Teter and Carabba v. Anacortes Sch.

Dist. No. 103, 72 Wn.2d 939, 435 P.2d 936 (1967) to argue that defense

counsel’s misconduct was so flagrant that no objection was required to preserve

error. But in Carabba, counsel did object to the claimed misconduct, and the

issue on appeal was whether the claims of misconduct were nonetheless waived

because although counsel objected, he did not specifically ask for the remedy of

a mistrial. Carabba, 72 Wn.2d at 953. In Teter, counsel continued making

speaking objections, putting unadmitted exhibits before the jury, and attempting

to elicit testimony on subjects the trial court had ruled inadmissible or irrelevant—

even after admonishments from the court. Teter, 174 Wn.2d at 213-15, 224-25.

       Here, as discussed, Rodriguez did not object to the questioning or closing

remarks he now claims were misconduct or seek any other remedy based on the

alleged misconduct. And he does not point to any admonishments or other

disapprovals from the trial court that would have put defense counsel on notice



details of those “many occasions” are not included in the opinion, and it is
unclear whether the court believed that the misconduct would alone have
warranted reversal. Id. at 83.


                                           24
No. 81417-6-I/25


that his behavior was improper. See Andren, 14 Wn. App. 2d at 316 (“While an

objection is generally required to establish that misconduct supports a new trial

order, in instances wherein the trial court itself interjects to disapprove of

counsel’s behavior, particularly in instances wherein the court has previously

warned counsel to avoid such behavior, an objection is not always necessary.”

(citing Teter, 174 Wn.2d at 224-25)). Instead, he waited until he received a less-

than-satisfactory damages award to raise these issues on appeal. Rodriguez’s

reliance on Carabba and Teter is misplaced. Cf. Jones v. Hogan, 56 Wn.2d 23,

27, 351 P.2d 153 (1960) (“If misconduct occurs, the trial court must be promptly

asked to correct it. Counsel may not remain silent, speculating upon a favorable

verdict, and then, when it is adverse, use the claimed misconduct as a life

preserver . . . on appeal.”).

                           Exclusion of Bashir’s Testimony

       Rodriguez argues that reversal is required because the trial court erred by

excluding Bashir’s testimony as to Rodriguez’s future work restrictions. Because

Rodriguez’s offer of proof with regard to Bashir does not establish that Rodriguez

was prejudiced by the exclusion of Bashir’s testimony, we disagree.

       “ ‘[E]videntiary error is grounds for reversal only if it results in prejudice.’ ”

Bengtsson v. Sunnyworld Int’l, Inc., 14 Wn. App. 2d 91, 99, 469 P.3d 339 (2020)

(quoting City of Seattle v. Pearson, 192 Wn. App. 802, 817, 369 P.3d 194

(2016)). “ ‘An error is prejudicial if within reasonable probabilities, had the error

not occurred, the outcome of the trial would have been materially affected.’ ” Id.

(internal quotation marks omitted) (quoting Pearson, 192 Wn. App. at 817)).




                                           25
No. 81417-6-I/26


       Rodriguez contends he was prejudiced by the exclusion of Bashir’s

testimony because without it, Harley Marine was “free to argue that [Rodriguez]

presented no medical evidence to support his request for future wage loss.” But

even if Bashir had been permitted to testify consistent with Rodriguez’s offer of

proof, Bashir’s testimony would not have been sufficient for a jury to find that

Rodriguez would incur damages in the form of future lost wages.

       Specifically, when Rodriguez’s counsel conducted a voir dire of Bashir as

an offer of proof, he specifically asked Bashir, “Just generally with this type of

surgery, what you’ve seen in the medical records and what you follow as the

treating surgeon for Christopher Rodriguez, are there any limitations you

anticipate he will have in the future for his life with regards to working?”

(Emphasis added.) Notably, Bashir did not respond in the affirmative. Instead

he responded, “So based on the work, the type of work that he usually does, I

understand it’s heavy activity. We usually advise patients like that not to return to

any heavy work activity.” (Emphasis added.) Rodriguez’s counsel then asked,

“Okay. So you would be talking about specifics in regards to his job of climbing

ladders, climbing stairs, carrying equipment, the job he did before, correct?”

Bashir responded yes, and that was the extent of the offer.

       Rodriguez’s offer of proof establishes only that Bashir would have testified

that he usually advises patients who do jobs like the one Rodriguez has not to

return to those kinds of jobs. This is not the same as testimony that Bashir

anticipated Rodriguez himself would have limitations in the future with regard to

working. Indeed, to make the logical leap from what Bashir testified to during voir




                                          26
No. 81417-6-I/27


dire to what Rodriguez would have a jury infer from that testimony, the jury would

have had to speculate that the reason Bashir “usually advise[s]” patients not to

return to “heavy work activity” is that patients are in fact unlikely to be able to

perform that type of activity post surgery. Perhaps Bashir would have so testified

had Rodriguez’s counsel posed a follow-up question. But he did not, and “[w]e

cannot assume that the witness could have answered the question, or what his

answer would have been.” Sutton v. Mathews, 41 Wn.2d 64, 68, 247 P.2d 556

(1952). For these reasons, Rodriguez fails to establish that the exclusion of

Bashir’s testimony prejudiced him. See Havens v. C & D Plastics, Inc., 124

Wn.2d 158, 169-70, 876 P.2d 435 (1994) (“The exclusion of evidence which . . .

has speculative probative value is not reversible error.”); cf. State v. Vargas, 25

Wn. App. 809, 817, 610 P.2d 1 (1980) (offer of proof “must be sufficient to advise

the appellate court whether the party was prejudiced by the exclusion of the

evidence”).

       Furthermore, even if Bashir had testified that Rodriguez would not likely

be able to go back to his work as a gauger, Rodriguez does not point to any

evidence that his future earning capacity was dependent on his ability to return to

that line of work. Specifically, to support his prejudice argument, Rodriguez

asserts that “[f]or a person with no college education like Rodriguez, jobs of a

similar quality and pay are scarce.” But he cites solely to McCoin’s report to

support this assertion, and the part of McCoin’s report Rodriguez relies on not

only was not admitted at trial, nothing in it suggests that jobs of a similar quality

were “scarce” for someone with Rodriguez’s level of education. Indeed, although




                                          27
No. 81417-6-I/28


McCoin based his projections on Rodriguez’s salary as a gauger, McCoin also

testified that while he works regularly with vocational specialists who provide

input on what jobs a person is capable of doing and will typically incorporate their

input into his analyses, there was no input from a vocational specialist in

Rodriguez’s case.

       Rodriguez also asserts he was prejudiced because McCoin’s report

showed Rodriguez’s “expected lifetime earnings before and after the injury,” and

McCoin testified Rodriguez “lost out on $1.2 million dollars in potential income for

the rest of his life.” But this assertion mischaracterizes both McCoin’s report and

his testimony. McCoin calculated only what Rodriguez was anticipated to earn

over his lifetime based on his pre-injury salary and estimated work life

expectancy. He expressed no opinion as to what effect Rodriguez’s fall had on

his earning capacity.

       In short, Rodriguez fails to establish that he was prejudiced by the

exclusion of Bashir’s testimony. Thus, reversal is not required. 8

       We affirm.




WE CONCUR:




       8Because Rodriguez fails to establish he was prejudiced by the exclusion
of Bashir’s testimony, we need not consider whether a Burnet violation occurred
or whether the trial court properly conducted its Burnet analysis.


                                        28